Citation Nr: 1603256	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Appellant served on active duty from June 1962 to December 1962 with additional service in the Army Reserves from August 1974 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Appellant testified at a video-conference hearing before the undersigned Veterans Law Judge.  In February 2015, the Board remanded the claims for additional development.

The issues of entitlement to service connection for a right ankle condition, a right leg and knee condition, and chest pains were raised by the Veteran in his October 2008 statement in connection with his VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant asserts that his cervical and lumbar spine conditions were aggravated due to a motor vehicle accident on March 25, 1991.  The Board concedes that the Veteran was on active duty on March 25, 1991 and the evidence shows he was in a motor vehicle accident on that day.

The Veteran was afforded a VA examination in November 2015.  The examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner provided a negative nexus opinion.  The Board finds the examiner's rationale to be insufficient as it remains unclear whether the Veteran's cervical and lumbar spine conditions were aggravated by the March 25, 1991 motor vehicle accident.  Accordingly, a new VA examination is warranted.

Additionally, on remand, any outstanding treatment records as may be relevant should be identified and obtained.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

The Appellant currently has no service-connected disabilities.  The Appellant's claim for TDIU is inextricably intertwined with his pending claims for service connection.  Thus, a decision by the Board on the Appellant's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claims that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his cervical and lumbar spine symptoms prior to and subsequent to the March 25, 1991 motor vehicle accident.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above development is completed, provide the Veteran with a VA examination.  The claims files should be made available to and reviewed by the examiner.  The examiner should record the full history of the conditions, as appropriate.  The examiner should answer the following:

a. Identify all current cervical and lumbar spine conditions.

b. Is it at least as likely as not that any current cervical and/or lumbar spine condition(s) pre-existed (had its onset prior to) the Veteran's March 25, 1991 motor vehicle accident?

c. If the examiner determines any cervical and/or lumbar spine condition(s) pre-existed the Veteran's March 25, 1991 motor vehicle accident, the examiner should provide an opinion as to whether it is at least as likely as not that the condition was aggravated (i.e., permanently worsened not due its natural progression) by his active duty service, to include his motor vehicle accident on March 25, 1991?

d. If the examiner finds that any current cervical and/or lumbar spine condition(s) did not pre-exist the Veteran's March 25, 1991 motor vehicle accident, is it at least as likely as not that the condition was caused by the Veteran's active duty service, to include his motor vehicle accident on March 25, 1991?

The examiner must acknowledge and discuss the Veteran's competent report regarding the onset and severity of his back and neck symptoms following the in-service motor vehicle accident.

4.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

